Citation Nr: 1021453	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected rheumatoid arthritis.  


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1953 to December 
1954.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The case was previously before the 
Board in September 2008 and May 2009, and was remanded each 
time for further development.  The Board is satisfied that 
there has been substantial compliance with the remand 
directives and the Board may proceed with review of the issue 
decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have active rheumatoid arthritis or 
chronic residuals or rheumatoid arthritis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected rheumatoid arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5002 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DCs]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects 
that the purpose of the notice was not frustrated.  Vazquez-
Flores, 22 Vet. App. at 49.

In a September 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected rheumatoid arthritis, the evidence must show that 
his condition "ha[d] gotten worse."  The letter also 
explained that VA was responsible for (1) requesting records 
from Federal agencies, (2) assisting in obtaining private 
records or evidence necessary to support his claim, and (3) 
providing a medical examination if necessary.  The April 2005 
rating decision explained the criteria for the next higher 
disability rating available for rheumatoid under the 
applicable diagnostic code.  The January 2006 statement of 
the case provided the appellant with the applicable 
regulations relating to disability ratings for his service-
connected rheumatoid arthritis and stated that, pursuant to 
38 C.F.R. § 4.10, disability evaluations center on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  Thus, 
based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his increased rating claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  

VA has obtained service treatment records, afforded the 
Veteran physical examinations, and obtained medical opinions 
as to the etiology and severity of disabilities.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Residuals of Rheumatoid Arthritis

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period o appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran is seeking a disability rating in excess of the 
currently assigned 10 percent for service-connected 
rheumatoid arthritis.  Service connection for this disability 
was awarded in January 1955 and an initial rating of 50 
percent was assigned.  After the active disease subsided, the 
rating was reduced to 10 percent in August 1956, and it has 
remained at 10 percent continuously since that date.  

The Veteran reports that, although his symptoms improved 
after service, he was nonetheless in daily pain and required 
continuous medication.  In support of his claim, he has 
submitted an August 2004 letter from his treating VA 
physician which states that the Veteran has moderate to 
severe osteoarthritis of the medial compartments of both 
knees which warrants knee replacement surgery.  VA outpatient 
treatment records show that the Veteran was diagnosed with 
osteoarthritis of the knees in November 2001 and has 
continued to receive treatment for this condition since that 
time.  In January 2008, he underwent left total knee 
replacement surgery.  

The Veteran's service-connected rheumatoid arthritis is rated 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5002, which assigns various ratings based on whether 
rheumatoid arthritis is an active process or is manifested by 
chronic residuals.  For active process, a 20 percent rating 
is assigned for one or two exacerbations a year in a well-
established diagnosis; a 40 percent rating is assigned with 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  A 60 percent rating is assigned where manifestations 
less than commensurate with criteria for a 100 percent but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year or a lesser number over prolonged 
periods.  A 100 percent rating is assigned with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.

For chronic residuals, Diagnostic Code 5002 permits 
evaluation based on limitation of motion or ankylosis, 
favorable or unfavorable, of specific joints affected 
consistent with applicable diagnostic codes.  A Note to the 
Code provides that the rating for active process cannot be 
combined with that for residuals based on limitation of 
motion or ankylosis; the higher rating is to be assigned.

The Veteran underwent a VA orthopedic examination in October 
2004.  The examiner diagnosed advanced bilateral 
osteoarthritis and noted that the Veteran was not at that 
time receiving any treatment for rheumatoid arthritis.

The Veteran's entire medical record was reviewed by a VA 
examiner in February 2005.  Based on recent serologic 
testing, the improvement in the Veteran's symptoms, and the 
absence of symptoms consistent with "true rheumatic or 
inflammatory arthritis" for many years, the examiner 
inferred that the Veteran did not have rheumatoid arthritis 
in service.  He opined it was more likely that he had an 
acute infection with polyarthropathy as a manifestation.  He 
concluded that the Veteran's current symptoms are due to age-
related osteoarthritis that is less likely than not a result 
of the earlier, service-connected condition.  However, in a 
letter dated in June 2005, the Veteran's treating VA 
physician stated that the Veteran's service-connected 
arthritis had likely "predisposed him to further 
degeneration of his joints." 

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination of his joints in October 2009.  He 
reported that he had pain only in his knees, right worse than 
left, since he had undergone a total knee replacement of the 
left knee in January 2008.  After examining the Veteran, the 
examiner diagnosed bilateral degenerative arthritis of the 
knees.  He stated that it was not possible to distinguish 
symptoms of rheumatoid arthritis from those of degenerative 
arthritis without resort to speculation.  The examiner 
concluded that it was at least as likely as not that 
degenerative changes in the knee were exacerbated as a result 
of rheumatoid arthritis.  He also stated that the Veteran 
appeared to have associated ankylosing spondylitis in his 
spine.  

In a February 2009 addendum, the examiner revised his opinion 
after a more thorough review of the record.  Referring to 
prior examinations, he noted that the Veteran's initial 
symptoms had involved his wrists, knees and ankles, but x-
rays from 1955 showed no evidence of joint destruction which 
would be expected with rheumatoid arthritis.  Similarly, 
radiographs of the hands, wrists, and feet in May 1956 were 
all read as normal.  The examiner noted that the Veteran next 
presented for medical treatment in 2002, when osteoarthritis 
was diagnosed but rheumatoid arthritis was not mentioned.  
The examiner further stated that the Veteran's original 
diagnosis of rheumatoid arthritis was a clinical diagnosis 
based on a collection of findings.  However, serologic 
testing in October 2004 was negative for the rheumatoid 
factor.  He expressed agreement with a prior examiner's 
statement that later medical knowledge has revealed that 
numerous acute viral infections are associated with 
inflammatory polyarthropathies.  The examiner concluded the 
improvement in the Veteran's condition and the absence of 
symptoms consistent with true rheumatoid or inflammatory 
arthritis over the intervening years suggested that his 
original disability was likely an acute infection with 
polyarthropathy as a manifestation rather than a systemic 
disease of immune origin such as rheumatoid arthritis.  


The examiner went on to reiterate that no joint destruction 
was found in the tests conducted after the acute episode.  He 
stated that there is no evidence of a remote history of an 
acute episode of polyarthropathy with either resultant or 
increased risk for degenerative arthritis at a later time.  
Given that 50 years had elapsed between the first episode of 
polyarthropathy and the current degenerative changes, he 
concluded that the Veteran's current condition is most 
probably age-related.  

The case was remanded a second time in May 2009, when the 
examiner was asked to determine whether the polyarthropathy 
the Veteran experienced in service may have aggravated his 
current osteoarthritis.  The examiner reviewed the record 
again and noted that x-rays taken in 1955 and 1956 were 
normal and showed no evidence of progressive destruction.  He 
further noted that osteoarthritis was not diagnosed until 50 
years later.  He stated that there is no evidence that the 
remote history of an acute episode of polyarthropathy would 
either result in or increase the risk for degenerative 
arthritis at a later time.  Accordingly, it was his opinion 
that the Veteran's current osteoarthritis is "not at all" 
aggravated by polyarthropathy in service.  

After carefully reviewing the relevant evidence, the Board 
concludes that an increased rating for service-connected 
rheumatoid arthritis is not warranted because the evidence 
does not show that the Veteran currently has active 
rheumatoid arthritis or any residuals thereof.  It is the 
opinion of two VA medical providers that the Veteran's 
condition was misdiagnosed in 1955, and that his current 
symptoms are unrelated to his service-connected condition or 
to any other incident of service and are not aggravated by 
the acute polyarthropathy he experienced in service.  The 
Board acknowledges the June 2005 letter from the Veteran's VA 
physician in which he states that service-connected arthritis 
predisposed the Veteran to further degeneration in his 
joints.  However, the doctor does not state or imply that he 
has personally reviewed the record.  He does not address the 
unfavorable evidence, such as the normal radiographic 
evidence from 1955 and 1956, and the recent blood tests 
indicating that the rheumatoid factor is not present.  
Because of these deficiencies, the Board finds the two other 
medical opinions of record are more probative and persuasive 
of the Veteran's current disability.  Therefore, the 
preponderance of the evidence is against the Veteran's claim.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
Accordingly, the claim must be denied.

Although the evidence now indicates that the Veteran did not 
have rheumatoid arthritis as originally diagnosed, the Board 
notes that the condition has been continuously rated at 10 
percent since August 1956.  A disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years will not be reduced unless it was based 
on fraud, regardless of whether the veteran received monetary 
compensation.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951; Salgado 
v. Brown, 4 Vet. App. 316, 318-20 (1993).  There is no 
suggestion that the disability rating was based on fraud; 
therefore, the 10 percent rating for rheumatoid arthritis 
will continue despite the recent findings.  


ORDER

A disability rating in excess of 10 percent for rheumatoid 
arthritis is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


